DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Malon et al. (hereinafter Malon) (US20140265821).
Regarding claim 1, Malon discloses an electronic device, comprising: a housing (104) having a planar housing wall portion (106)(108)(112)(114); a display cover layer (202); and an organic light-emitting diode display (204) in the housing, the organic light- emitting diode display comprising: a polarizer layer (214) attached to the display cover layer with a first layer of adhesive (208), and thin-film circuitry (216) on a substrate (210), wherein the substrate is attached to the planar housing wall portion with a second layer of adhesive (302)	
Regarding claim 6, Malon discloses the electronic device defined in claim 1 wherein the housing comprises glass material (cover 202 is comprised by the housing 104).


    PNG
    media_image1.png
    528
    607
    media_image1.png
    Greyscale


Regarding claim 15, Malon discloses an electronic device, comprising: a housing (104) having a planar housing wall portion (106)(108) and a housing wall (112)(114) that extends from the planar housing wall portion; a display cover layer (202) that overlaps at least a portion of the housing wall (Figure 4); and a display (204) having a first display layer (214) attached to the display cover layer with a first layer of adhesive (208) and a second display layer (210) attached to the planar housing wall portion with a second layer of adhesive (302).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malon et al. (hereinafter Malon) (US20140265821) in view of Kim et al. (hereinafter Kim) (US20180046220).
Regarding claim 7, Malon discloses the electronic device defined in claim 6, wherein the substrate is formed from glass.
Marlon does not expressly disclose having a modulus of elasticity between 50 GPa and 90 GPa.
Kim discloses a modulus of elasticity between 50 GPa and 90 GPa (Paragraph 0089).
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate the modulus of elasticity of Kim into the glass substrate of Malon.
One having ordinary skill in the art would have been motivated implement the incorporation to dampen the degree of deformation due to impact.

Regarding claim 17, Malon discloses the electronic device defined in claim 16 wherein the first display layer comprises a polarizer and the second display layer comprises a substrate formed from a material selected from the group consisting of a polymer material (Paragraph 0003 - In particular… rigid substrates (often made of glass)) .
Marlon does not expressly disclose having a modulus of elasticity between 50 GPa and 90 GPa.
Kim discloses a modulus of elasticity between 50 GPa and 90 GPa (Paragraph 0089).
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate the modulus of elasticity of Kim into the glass substrate of Malon.
One having ordinary skill in the art would have been motivated implement the incorporation to dampen the degree of deformation due to impact.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malon et al. (hereinafter Malon) (US20140265821) in view of Rayner (US20140152890).
Regarding claim 8, Malon discloses the electronic device defined in claim 1.
Marlon does not expressly disclose wherein a combined thickness of the planar housing wall portion, the display cover layer, and the organic light-emitting diode display is less than 2 mm.
Rayner discloses a combined thickness of the planar housing wall portion, the display cover layer, and the organic light-emitting diode display is less than 2 mm (Paragraph 0256 - Specifically, if the dimension of the device is x, then the dimension of the housing will be (x+y), where y is one of the dimensions set forth above, such as about 0.5 mm, about 1 mm, about 1.5 mm, about 2 mm, about 2.5 mm, about 3 mm, about 3.5 mm, etc. thicker, wider, and/or longer than the housed device).
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate the thickness of Rayner into the planar housing wall of Malon.
One having ordinary skill in the art would have been motivated to implement the incorporation of the aforementioned, alternative formula for determining an adequate length, width, or thickness of a housing to effectively make use of the surface area of the within the parameters of the design.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malon et al. (hereinafter Malon) (US20140265821) in view of Lynch et al. (hereinafter Lynch) (US20130135244).
Regarding claim 16, Malon discloses the electronic device defined in claim 15 wherein the display is an organic light-emitting diode display.
Marlon does not expressly disclose comprising a thin-film transistor layer interposed between the first display layer and the second display layer.
Lynch discloses a thin film transistor layer (Paragraph 0025).
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate the thin film transistor layer of Lynch between the first display layer and the second display layer of Malon.
One having ordinary skill in the art would have been motivated to implement the incorporation to define the various pixels of the OLED display and allow each pixel to be separately addressed.

Claims 19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeh (US9152187) in view of Hirasawa (US9491874).
Regarding claim 19, Yeh discloses an electronic device, comprising: a first housing (2) and a second housing (1) that rotate relative to each other; a display (Column 7 Lines 10-14) mounted in the first housing.
Yeh does not expressly disclose wherein the display is directly attached to the first housing with a first layer of adhesive; and a display cover layer that overlaps the display, wherein the display is directly attached to the display cover layer with a second layer of adhesive.
Hirasawa discloses wherein the display (4) is directly attached to the first housing (14a) with a first layer of adhesive (Column 6 Lines 4-6); and a display cover layer (21) that overlaps the display, wherein the display is directly attached to the display cover layer with a second layer of adhesive (Column 7 Lines 4-7).
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate the display of Hirasawa into the electronic device of Yeh.
One having ordinary skill in the art would have been motivated to implement the incorporation as the cover layer formed of a material which is excellent in flexibility.
Regarding claim 21, Yeh in view of Hirasawa discloses the electronic device defined in claim 20 wherein the first housing has a planar housing wall portion (Figure 3A) and a curved housing wall portion (Figure 3A), and wherein the display is directly attached to the planar housing wall portion with the first layer of adhesive.


    PNG
    media_image2.png
    576
    444
    media_image2.png
    Greyscale


Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeh (US9152187) in view of Hirasawa (US9491874) as applied to claims 19 and 21 above, and further in view of Malon et al. (hereinafter Malon) (US20140265821).
Regarding claim 20, Yeh in view of Hirasawa discloses the electronic device defined in claim 19.
Yeh in view of Hirasawa does not expressly disclose wherein the display comprises thin-film circuitry on a substrate that is attached to the first housing with the first layer of adhesive and a polarizer that is attached to the display cover layer with the second layer of adhesive.
Malon discloses thin-film circuitry (216) on a substrate (210), that is attached to first housing (104) with the first layer of adhesive (302) and a polarizer layer (214) attached to the display cover layer (202) with a second layer of adhesive (208).        
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate the thin film circuitry 
One having ordinary skill in the art would have been motivated to implement the incorporation of the first layer of adhesive to form a mechanical connection between the assembly and the device such that the channel frame carries impact forces imparted to the assembly when the device is dropped. One having ordinary skill in the art would have been motivated to implement the incorporation of the second layer to increase durability as well as allowing for slimmer designs for the electronic device.
Allowable Subject Matter
Claims 2-5, 9-14 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the PTO-892 form for relevant art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xanthia C Cunningham whose telephone number is (571)270-1963.  The examiner can normally be reached on M-Thurs 6 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XANTHIA C CUNNINGHAM/Primary Examiner, Art Unit 2835                                                                                                                                                                                                        



13 March 2021